— Appeal by defendant from a resentence of the Supreme Court, Westchester County (McNab, J.), imposed May 13,1983, upon his conviction of three counts of robbery in the first degree, after his plea of guilty.
Resentence affirmed.
The hearing court could properly reject the testimony of defendant and his father and find that defendant’s plea of guilty to a felony in 1973 had not been induced by any promise by the court that defendant’s conviction could later be expunged. Therefore, defendant was properly adjudicated a second felony offender. We have considered defendant’s other contentions and find them to be without merit. Mollen, P. J., Bracken, O’Connor and Niehoff, JJ., concur.